Exhibit 10.15

 

AMENDMENT TO THE

 

MICHAELS STORES, INC. OFFICER SEVERANCE PAY PLAN

 

Established April 17, 2008

 

Amended as of July 28, 2008

 

Based upon guidance issued by the Internal Revenue Service with respect to
Section 409A of the Internal Revenue Code of 1986, as amended, and the rulings
and regulations promulgated thereunder (“Section 409A”), the Michael Stores Inc.
Officer Severance Pay Plan (the “Plan”) is amended as of the date hereof.

 

1.  Section VII.A(5) of the Plan (captioned:  “Please Note”) is hereby
redesignated as Section VII.A.(6), and a new Section VII.A (5) is hereby added
to the Plan to read as follows:

 

“Subject to the terms and conditions of this Plan, including, without
limitation, Section VI.C and this Section VII.A, any payments, including any
provision or continued benefits, made under this Plan (whether such payments or
benefits are paid or provided, in whole or in part, pursuant to this Plan or in
conjunction with any other agreement, arrangement or policy) which the Company
determines constitute nonqualified deferred compensation subject to Section 409A
and that would otherwise be paid during the sixty (60)-day period following a
Participant’s Qualifying Termination shall instead be accumulated and paid, if
at all, subject to the Participant’s having previously and timely signed,
returned, and not revoked the Agreement and Release, on the next regular payday
after the sixtieth (60th) day following the Participant’s Qualifying
Termination.  For the avoidance of doubt, the required delay described in the
immediately preceding sentence shall not apply to any amounts that are exempt
from Section 409A (for example, but without limitation, by reason of the
separation-pay-plan exemption at Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations under Section 409A).”

 

Except as hereby amended, all of the terms and conditions set forth in the Plan
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned has executed this instrument this 27th day
of December, 2012.

 

MICHAELS STORES, INC.

OFFICER SEVERANCE PAY PLAN

 

/s/Shawn E. Hearn

 

Senior Vice President — Human Resources

 

 

--------------------------------------------------------------------------------

 